Title: From James Madison to David Gelston, 30 July 1810
From: Madison, James
To: Gelston, David


Dear SirJuly 30. 1810
If this should happen to arrive before the sailing of the Hornet, be so good as to forward the packet for Mr. Pinkney by that opportunity; if not in time for that, by any safe one next offering from your port. If no early oppy. should offer for London, it will be nearly as well to send it to Liverpool, endorsing in this case, “to the care of Mr. Maury Consul of the U.S.” Accept my respects & good wishes.
James Madison
